Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Billings on April 28, 2022.
CLAIMS
Claims 2 and 3 are canceled in view of the examiner’s amendment.
Claim 1, lines 8-14 currently reads
“a step of detecting a pressure of a vent portion, which discharges the seal gas evacuated from the dry gas seal portion to the outside, on the outside of the rotary machine of the dry gas seal portion, 
wherein the seal gas supply valve is fully opened when the detected vent pressure satisfies a predetermined condition, and
after determining that the detected vent pressure does not satisfy the predetermined condition, an opening degree of the seal gas supply valve is increased when the detected pressure difference”
Claim 1, lines 8-14 are amended to read
- -a step of detecting a vent pressure difference between an internal pressure of the rotary machine and a vent portion, which discharges the seal gas evacuated from the dry gas seal portion to the outside, on the outside of the rotary machine of the dry gas seal portion, 
wherein the seal gas supply valve is fully opened when the detected vent pressure difference is not equal to or more than a set value, and
after determining that the detected vent pressure difference is not equal to or more than a set value, an opening degree of the seal gas supply valve is increased when the detected pressure difference - -
Claim 1, line 26 currently reads
“providing the vent portion as a pipe connected to the dry gas seal portion.”
Claim 1, lines 26-28 are amended to read
- -providing the vent portion as a pipe connected to the dry gas seal portion, 
wherein the vent portion is separated from the seal gas supply portion from the dry gas seal portion.- -
Claim 4, lines 10-16 currently reads
“vent pressure detection means for detecting a pressure of a vent portion, which discharges the seal gas evacuated from the dry gas seal portion to the outside, on the outside of the rotary machine of the dry gas seal portion,
wherein the seal gas supply valve fully opens when the detected vent pressure satisfies a predetermined condition, and
after determining that the detected vent pressure does not satisfy the predetermined condition, an opening degree of the seal gas supply valve is increased when the detected pressure”
Claim 4, lines 10-16 are amended to read
- -vent pressure difference detection means for detecting a pressure between an internal pressure of the rotary machine and a vent portion, which discharges the seal gas evacuated from the dry gas seal portion to the outside, on the outside of the rotary machine of the dry gas seal portion,
wherein the seal gas supply valve fully opens when the detected vent pressure difference is not equal to or more than a set value, and
after determining that the detected vent pressure difference does is not equal to or more than a set value, an opening degree of the seal gas supply valve is increased when the detected pressure - -
Claim 4, line 28 currently reads
“the vent portion comprises a pipe connected to the dry gas seal portion.”
Claim 4, lines 28-30 are amended to read
- -the vent portion comprises a pipe connected to the dry gas seal portion, 
wherein the vent portion is separated from the seal gas supply portion from the dry gas seal portion.- -
Claim 5, lines 14-17 currently reads
“wherein the controller detects a vent pressure which discharges the seal gas evacuated from the seal clearance to the outside and fully opens the seal gas supply valve when the detected vent pressure satisfies a predetermined condition, 
	after determining that the detected vent pressure does not satisfy the predetermined”
Claim 5, lines 10-14 are amended to read
- -wherein the controller detects a vent pressure difference which discharges the seal gas evacuated from the seal clearance to the outside and fully opens the seal gas supply valve when the detected vent pressure difference is not equal to or more than a set value, 
after determining that the detected vent pressure difference does not satisfy the predetermined- -
Claim 5, line 28 currently reads
“the vent portion comprises a pipe connected to the dry gas seal portion.”
Claim 5, lines 28-30 are amended to read
- -the vent portion comprises a pipe connected to the dry gas seal portion, 
wherein the vent portion is separated from the seal gas supply portion from the dry gas seal portion.- -

REASONS FOR ALLOWANCE
Claims 1, 4, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1, 4, and 5 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1, 4, and 5 discloses a seal gas control method to use with a rotary machine (fig 2), with a seal gas differential pressure detection means (81), detecting pressure difference between internal pressure (A), and seal gas supply pressure (72), a seal gas pressure adjustment means (83), a vent pressure detection means (82) detects the pressure in a vent portion (B) that vents to outside the rotary machine (via 74), when vent pressure difference is not equal to or more than a set value the supply valve fully opens (S102, fig 3), when the detected pressure difference between the internal pressure and the supply pressure is less than a predetermined lower limit threshold value the seal gas supply valve is opened (S104, fig 3), if the detected pressure difference between the internal pressure and the supply pressure is equal to or more than a predetermined upper limit threshold value the seal gas supply valve is decreased (S106, fig 3), if the detected pressure difference between the internal pressure and the supply pressure is less than a predetermined upper limit threshold value the seal gas supply valve is not changed (net effect of fig 3).
Akazawa (USPAP 2002/0084591) discloses a seal gas control method to use with a rotary machine (fig 3), with a seal gas differential pressure detection means (para 0042), detecting pressure difference between internal pressure (3b), and seal gas supply pressure (23), a seal gas pressure adjustment means (25), a vent pressure detection means (45) detects the pressure in a vent portion (B) that vents to outside the rotary machine (via 41),  when the detected pressure difference between the internal pressure and the supply pressure is less than a predetermined lower limit threshold value the seal gas supply valve is opened, if the detected pressure difference between the internal pressure and the supply pressure is equal to or more than a predetermined upper limit threshold value the seal gas supply valve is decreased, if the detected pressure difference between the internal pressure and the supply pressure is less than a predetermined upper limit threshold value the seal gas supply valve is not changed (generally the control method calls for keeping the pressure difference within a range, as shown in fig 5, however Akazawa does not explicitly disclose “the seal gas supply valve is not changed”). Furthermore, Akazawa does not disclose when vent pressure difference is not equal to or more than a set value the supply valve fully opens.
Doumecq-Lacoste (USPAP 2015/0211379) discloses determining the detected vent pressure (with pressure 126 in the vent line 122, fig 2) does not satisfy a predetermined condition, an opening degree of the seal gas valve is increased. However, Doumecq-Lacoste does not disclose when vent pressure difference is not equal to or more than a set value the supply valve fully opens, when the detected pressure difference between the internal pressure and the supply pressure is less than a predetermined lower limit threshold value the seal gas supply valve is opened, if the detected pressure difference between the internal pressure and the supply pressure is equal to or more than a predetermined upper limit threshold value the seal gas supply valve is decreased, if the detected pressure difference between the internal pressure and the supply pressure is less than a predetermined upper limit threshold value the seal gas supply valve is not changed.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1, 4, and 5 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746